TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00625-CR



In re Joel Silva



David Daniel Lauer, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 9014067, HONORABLE BOB PERKINS, JUDGE PRESIDING



O R D E R   T O   S H O W   C A U S E
PER CURIAM
This is a contempt proceeding ancillary to David Daniel Lauer's appeal from a
judgment of conviction for capital murder.  The subject of this proceeding is Mr. Joel Silva, court
reporter for the 331st District Court.
The reporter's record was originally due to be filed on March 1, 2002.  On June
7, 2002, the Court granted Silva's request for additional time and ordered him to tender the
reporter's record for filing in this cause no later than June 17, 2002, the date he requested.  Silva
failed to file the reporter's record as ordered.
The said Joel Silva is hereby ordered to appear in person before this Court on the
11th day of September, at 8:30 o'clock a.m., in the courtroom of this Court, located in the Price
Daniel, Sr. Building, 209 West 14th Street, City of Austin, Travis County, Texas, then and there
to show cause why he should not be held in contempt and sanctions imposed for his failure to
obey the June 7, 2002, order of this Court.  This order to show cause will be withdrawn and the
said Joel Silva will be relieved of his obligation to appear before this Court as above ordered if
the Clerk of this Court receives the statement of facts by September 3, 2002.
It is ordered July 5, 2002.

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Do Not Publish